Exhibit 10.1

 

 

Execution Copy

CONSENT AND AMENDMENT NO. 3

TO CREDIT AGREEMENT

dated as of November 30, 2007

between

NAVTEQ NORTH AMERICA, LLC,

NAVTEQ CORPORATION

and

LASALLE BANK NATIONAL ASSOCIATION

--------------------------------------------------------------------------------


CONSENT AND AMENDMENT NO. 3 TO CREDIT AGREEMENT

THIS CONSENT AND AMENDMENT dated as of November 30, 2007 (this “Amendment”) is
entered into by and among NAVTEQ NORTH AMERICA, LLC, a Delaware limited
liability company (the “Company”), NAVTEQ CORPORATION, a Delaware corporation
(the “Guarantor”), and LASALLE BANK NATIONAL ASSOCIATION (together with its
respective successors and assigns, the “Bank”).

WHEREAS, the Company and the Bank are party to that certain Credit Agreement
dated as of November 9, 2004 (as heretofore or hereafter amended, restated,
modified or supplemented from time to time, the “Credit Agreement”).

WHEREAS, the Guarantor and the Bank are party to that certain Guaranty dated as
of November 9, 2004 (the “Guaranty”), whereby the Guarantor guarantied the
Obligations of the Company under the Credit Agreement.

WHEREAS, the Company and the Bank wish to amend the Credit Agreement on the
terms and conditions set forth below to, among other things, extend the
Termination Date of the Bank’s Commitment, and the Guarantor wishes to affirm
its Guaranty.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the parties hereto agree as follows:

Section 1.               Definitions. Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement.

Section 2.               Amendments to Credit Agreement.

2.1           The definition of “Termination Date” in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:

“Termination Date means the earlier to occur of (a) December 1, 2008, or (b)
such other date on which the Commitment terminates pursuant to Section 6 or
Section 12.”

2.2           Schedules 9.6 and 9.8 of the Credit Agreement are hereby deleted
in their entirety and replaced by Schedules9.6 and 9.8, respectively, attached
hereto.

 

Section 3.               Consent.  Notwithstanding anything contained in the
Credit Agreement or the Guaranty to the contrary and subject to and expressly
conditioned upon the satisfaction of the terms and conditions set forth below,
the Bank hereby consents to the Acquisition of Company by Nokia Corporation
pursuant to that certain Agreement and Plan of Merger dated as of October 1,
2007, by and among Nokia Inc., North Acquisition Corp, Nokia Corporation and
Company (the “Nokia Transaction”) provided that, prior to or upon consummation
of the Nokia Transaction, the Company shall repay all outstanding Obligations.
This Consent is limited to the Nokia Transaction and shall not be deemed to be a
consent with respect to any other acquisition or the deviation by the Company
from any of the other terms, conditions, representations, or

 

6

--------------------------------------------------------------------------------


 

warranties under the Credit Agreement, and shall not be deemed to establish a
course of dealing by the Bank.

Section 4.               Representations and Warranties.

4.1           Company. To induce the Bank to enter into this Amendment and to
issue Letters of Credit and continue to make Loans under the Credit Agreement,
the Company represents and warrants to the Bank that:

(a)                                  The Company is duly authorized to execute,
deliver and perform its obligations under this Amendment. This Amendment is the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.

(b)                                 The representations and warranties of the
Company set forth in the Credit Agreement as amended hereby (including any
amendments to the relevant Schedules) and in the other Loan Documents are true
and correct in all material respects with the same effect as if made on the date
hereof (except to the extent stated to relate to a specific earlier date, in
which case such representations and warranties were true and correct as of such
earlier date).

(c)                                  No Event of Default or Unmatured Event of
Default (as defined in the Credit Agreement as in effect both immediately before
and immediately after the effectiveness of this Amendment) has occurred and is
continuing.

4.2           Guarantor. To induce the Bank to enter into this Amendment and to
continue to make Loans to the Company under the Credit Agreement, the Guarantor
represents and warrants to the Bank that:

(a)                                  The Guarantor is duly authorized to
execute, deliver and perform its obligations under this Amendment. This
Amendment is the legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

(b)                                 The representations and warranties of the
Guarantor set forth in the Guaranty and in the other Loan Documents are true and
correct in all material respects with the same effect as if made on the date
hereof (except to the extent stated to relate to a specific earlier

 

7

--------------------------------------------------------------------------------


date, in which case such representations and warranties were true and correct as
of such earlier date).

Section 5.               Conditions Precedent. This Amendment shall become
effective upon the date on which the Company has delivered or caused to be
delivered to the Bank the following documents and the other conditions set forth
below have been satisfied:

5.1           This Amendment executed by the Company and the Guarantor.

5.2           Certified copies of resolutions of the applicable governing board
of the Company and the Guarantor authorizing the execution, delivery and
performance by the Company and the Guarantor, as applicable, of this Amendment
and the other Loan Documents to which either is a party.

5.3           Certified copies of all documents evidencing any necessary
corporate, limited liability company or partnership action, consents and
governmental approvals (if any) required for the execution, delivery and
performance by the Company and the Guarantor of the documents referred to in
this Section 4.

5.4           A certificate of the Secretary or an Assistant Secretary (or other
appropriate representative) of the Company and the Guarantor certifying
(a) (i) the names of the officer or officers of such entity authorized to sign
the Loan Documents to which such entity is a party, together with a sample of
the true signature of each such officer (it being understood that the Bank may
conclusively rely on each such certificate until formally advised by a like
certificate of any changes therein), (ii) the bylaws or operating agreement of
such entity and (iii) certified copies of the articles of incorporation or
certificate of formation of such entity or (b) that such officers, bylaws or
operating agreement and articles of incorporation or certificate of formation
have not changed since the Secretary’s Certificate delivered to the Bank on
November 9, 2004.

Section 6.               Reaffirmation of Guaranty. The Guarantor hereby
consents to the terms hereof and reaffirms in all respects its obligations under
the Guaranty.

Section 7.               Payment of Fees and Expenses. The Company affirms its
obligations under Section 13.6 of the Credit Agreement to pay on demand all
reasonable out-of-pocket costs and expenses of the Bank (including Attorney
Costs) in connection with the preparation, execution and delivery of this
Amendment and the administration of the Credit Agreement as amended hereby.

Section 8.               Reference to and Effect Upon the Credit Agreement.
Except as specifically amended above, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Bank under the Credit
Agreement or any other Loan Document, nor constitute a waiver of any provision
of the Credit Agreement or any other Loan Document. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”,

 

8

--------------------------------------------------------------------------------


“hereof’, “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended hereby.

Section 9.               CHOICE OF LAW. THIS AMENDMENT SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

Section 10.             Headings. Section headings in this Amendment are
included herein for convenience of reference only and shall not govern the
interpretation of any of the provisions of this Amendment.

Section 11.             Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties executed this Consent and Amendment No. 3 as of
the date and year first above written.

 

NAVTEQ NORTH AMERICA LLC

 

 

 

 

 

 

 

 

 

 

By:

 /s/   Judson C. Green

 

Name:

Judson C. Green

 

Title:

President and Chief Executive Officer

 

 

 

 

NAVTEQ CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 /s/   Judson C. Green

 

Name:

Judson C. Green

 

Title:

President and Chief Executive Officer

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/    Mark Melendes

 

Name:

Mark Melendes

 

Title:

First Vice President

 

--------------------------------------------------------------------------------


Schedule 9.6 - Litigation and Contingent Liabilities

 

On April 22, 2005, Tele Atlas N.V. and Tele Atlas North America (“TeleAtlas”)
filed a complaint against the Company in the United States District Court for
the Northern District of California.  The complaint alleges that the Company
violated Sections 1 and 2 of the Sherman Act, Section 3 of the Clayton Act, and
Sections 16720, 16727 and 17200 of the California Business and Professions Code,
and that the Company intentionally interfered with Tele Atlas’s contractual
relations and prospective economic advantage with third parties, by allegedly
excluding Tele Atlas from the market for digital map data for use in navigation
system applications in the United States through exclusionary and predatory
practices.  On August 16, 2005, Tele Atlas filed an amended complaint based on
these same causes of action.  Specifically, in its amended complaint, Tele Atlas
alleges that the Company controls a predominant share of variously defined
markets for digital map data and has entered into exclusive contracts with
digital map data customers for the purpose of acquiring or maintaining an
illegal monopoly in these alleged markets.  Tele Atlas also contends that these
allegedly exclusive contracts have interfered with Tele Atlas’ current and
prospective business relationships and amount to unfair competition under
California state law.  In addition, Tele Atlas alleges that the Company, through
its license under U.S. Patent No. 5,161,886, control a predominant share of the
alleged relevant technology market consisting of methods for displaying portions
of a topographic map from an apparent perspective view outside and above a
vehicle in the United States, and allegedly have entered into patent licenses
and/or other arrangements in a manner that violates the aforesaid laws.  On
November 2, 2005, the Court dismissed some, but not all, of Tele Atlas’ claims
for failure to state valid causes of action.  On November 22, 2005, Tele Atlas
filed a second amended complaint based on the same causes of actions and
essentially the same allegations as in its first amended complaint and the
Company filed an answer denying Tele Atlas’ claims.  On February 19, 2007, Tele
Atlas filed a Motion for Leave to Amend and Supplement Second Amended Complaint,
seeking to file a third amended complaint based on the same causes of action and
allegations as in its second amended complaint.  Tele Atlas’s proposed third
amended complaint adds allegations regarding an additional defined market for
digital map data and regarding the Company’s control, through the Company’s U.S.
Patent No. 6,735,515, of a technology market consisting of methods and systems
designed to continuously provide driver assistance systems with updated data
about paths along roads onto which a motor vehicle can travel from its current
position, and use of such control to enter into a patent licenses and/or other
agreements in a manner that violates federal and state antitrust laws.  Tele
Atlas seeks preliminary and permanent injunctive relief, unspecified monetary,
exemplary and treble damages, and costs and attorneys’ fees of suit.  The court
granted Tele Atlas’s Motion for Leave and Tele Atlas’s Third Amended Complaint
was filed under seal on May 11, 2007.  Fact and expert discovery has closed and
the period for filing summary judgment motions has ended. The Company filed
summary judgment motions seeking decisions in the Company’s favor on all of Tele
Atlas’ claims.  This action is scheduled to begin a jury trial on January 28,
2008.

 

On October 1, 2007, NAVTEQ Corporation entered into an Agreement and Plan of
Merger with Nokia Inc., North Acquisition Corporation and, for certain purposes
set forth in the agreement, Nokia Corporation.  On October 4, 2007, a
shareholder class action and derivative complaint was filed by Monroe County
Employees Retirement System in the United States District Court for the Northern
District of Illinois. This lawsuit purports to be brought on behalf

 

--------------------------------------------------------------------------------


of all NAVTEQ stockholders and derivatively on behalf of NAVTEQ and names the
members of the NAVTEQ Board of Directors and NAVTEQ as defendants. On October 9,
2007, a second shareholder class action complaint was filed by Karen Rosenberg
in the Circuit Court of Cook County, Illinois. This lawsuit also purports to be
brought on behalf of all NAVTEQ stockholders and names the members of the NAVTEQ
Board of Directors, NAVTEQ, and Nokia Inc. as defendants. Both complaints
allege, among other things that the NAVTEQ Board of Directors violated its
fiduciary duties to NAVTEQ stockholders by entering into the merger agreement.
The second complaint also alleges that Nokia Inc. aided and abetted the NAVTEQ
Board of Directors in its alleged violation of fiduciary duties. Both complaints
seek to enjoin the merger and monetary relief.

 

The Company is disclosing the above litigation in this Schedule solely for
informational purposes and not in any way stating or acknowledging that such
transaction is required to be disclosed on this Schedule.

--------------------------------------------------------------------------------


Schedule 9.8 — Subsidiaries

The following are wholly-owned, direct or indirect, subsidiaries of NAVTEQ
Corporation. NAVTEQ North America, LLC does not have any subsidiaries.

NAVTEQ North America, LLC
NAVTEQ International, LLC
NAVTEQ Canada Inc.
NAVTEQ Kabushiki Kaisha
NAVTEQ Austria GmbH
NAVTEQ N.V./S.A.
NAVTEQ SRO
NAVTEQ Srl.
NAVTEQ B.V.
Geoinformation NAVTEQ - Tecnologias de Navegacao, Unipessoal, Lda
NAVTEQ Technologies S1.
Navigation Technologies Sweden AB
NAVTEQ Switzerland GmbH
NAVTEQ Europe B.V.
NAV2 Co., Ltd. (49% owned by NAVTEQ International, LLC and 51% owned by China
NavInfo Co., Ltd.)
NAVTEQ Solutions Malaysia SDN. DHD.
Navigation Technologies CIS LLC
NAVTEQ CIS Limited Liability Company (f/k/a NT Data CIS LLC)
NAVTEQ Korea Co. Ltd. (f/k/a Picture Map International Co., Ltd.)

NAVTEQ German Holdings B.V.

NAVTEQ Cografi Bilgi Ticaret Limited Sirketi

Porsilo Investments Limited

NAVTEQ International B.V.

Traffic.com Asia

NT Acquisitions Corp

Traffic.com, Inc.

The Map Network, Inc.

NAVTEQ Pte. Ltd.

NAVTEQ do Brasil Tecnologiea e Solucoes de Navegacao Ltda

NAVTEQ Solutions, S. de R.L. de C.V.

NAVTEQ Holdings B.V.

NAVTEQ America Holdings B.V.

 

--------------------------------------------------------------------------------